DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on November 1, 2022 has been entered and made of record. Claims 1, 4, 5, 8 – 11 and 15 -20 have been amended. Claims 1 – 20 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages7 and 8 with respect to the rejection of Claims 1 – 20 under 35 U.S.C. 102(a)(1) as being anticipated by DINH et al., (US 2020/0126263 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 7 “Dinh nowhere describes an application-specific integrated circuit configured to simultaneously compute a plurality of video quality metrics in parallel including a selected one of a plurality of supported full reference, perception-based objective video quality metrics for a distorted frame with respect to a reference frame and a no reference video quality metric as described by each of independent claims 1, 15, and 18.”. Examiner respectfully disagrees. DINH discloses simultaneously computing in Fig. 10, S840, S845 and S850 and Par. [0270], “the first parameters and the scale factors of the first DNN and the second parameters and the scale factors of the second DNN are jointly updated (i.e. simultaneously)”. DINH further discloses a plurality of video quality metrics in parallel including the selected full reference, perception-based objective video quality metric in Par. [0202] “The quality loss information 830 may include any one or any combination (i.e. parallel) of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based objective video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value”. DINH further discloses and with a no reference video quality metric in Fig. 10, Par. [0219], “the training apparatus 1000 initially sets the DNN setting information (i.e. no reference video quality metric) of the first DNN 700 and the second DNN 300, in operations S840 and S845”, and further as shown in FIG. 5, Par. [0130], “DNN setting information may be selected considering resolution (i.e. no reference video quality metric), such as standard definition (SD), high definition (HD), or full HD, a bitrate, such as 10 Mbps, 15 Mbps, or 20 Mbps, and codec information, such as AV1, H.264, or HEVC, individually or collectively. Therefore, training may be jointly performed (i.e. in parallel) with encoding and decoding processes during an AI training process (see FIG. 9)”.
Therefore, DINH discloses the amended limitations as claimed in the amended independent claims 1, 15 and 18. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DINH et al., (US 2020/0126263 A1) referred to as DINH hereinafter.
Regarding Claim 1, DINH discloses a system (Fig. 11), comprising: 
a buffer memory (Fig. 20 memory 1730 for encoding apparatus) of an application-specific integrated circuit (Par. [0336], A program (one or more instructions) or application stored in the memory 1730 may be executed by the processor 1720) configured to store (Par. [0311] the integer values obtained via low-precision transformation on the result values output by each layer of the first DNN may be stored in memory before being input to a next layer) at least a portion of a reference frame of a video and at least a corresponding portion of a distorted frame of a transcoded version of the video (Par. [0191], quality loss information 830, used to train both of the first DNN 700 and the second DNN 300, corresponds to a result of comparing a third training image 804 (i.e. distorted frame) and an original training image 801 (i.e. reference frame) shown in FIG. 9); and 
a processing unit of the application-specific integrated circuit configured to receive data from the buffer memory (Fig. 20 processor 1720 for encoding apparatus) and compute a selected one of a plurality of supported full reference (Par. [0142], obtain common DNN setting information for entire frames (i.e. full reference)), a perception-based objective video quality metric for the distorted frame with respect to the reference frame (Par. [0202] The quality loss information 830 may be determined based on a result of comparing the original training image 801 (i.e. reference frame) and the third training image 804 (i.e. distorted frame), which may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based objective video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value (i.e. video quality metrics)), 
wherein the processing unit is configured to simultaneously (Fig. 10, S840, S845 and S850, Par. [0270], the first parameters and the scale factors of the first DNN and the second parameters and the scale factors of the second DNN are jointly updated (i.e. simultaneously)) compute a plurality of video quality metrics in parallel including the selected full reference, perception-based objective video quality metric (Par. [0202] The quality loss information 830 may include any one or any combination (i.e. simultaneously compute plurality of video quality metrics) of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based objective video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value)) and a no reference video quality metric (Fig. 10, Par. [0219], the training apparatus 1000 initially sets the DNN setting information (i.e. no reference video quality metric) of the first DNN 700 and the second DNN 300, in operations S840 and S845, where as shown in FIG. 5, Par. [0130], DNN setting information may be selected considering resolution, such as standard definition (SD), high definition (HD), or full HD, a bitrate, such as 10 Mbps, 15 Mbps, or 20 Mbps, and codec information, such as AV1, H.264, or HEVC, individually or collectively. Therefore, training may be jointly performed (i.e. in parallel) with encoding and decoding processes during an AI training process (see FIG. 9)).

Regarding Claim 2, DINH discloses claim 1. DINH further discloses further comprising a controller of the application-specific integrated circuit configured to obtain reference frame data and distorted frame data from a main memory that is external to the system (Fig, 1, Par. [0087], the receiver 210 and the decoder 230 may be implemented through a dedicated processor, which may be implemented by including a memory for implementing embodiments of the disclosure or by including a memory processor for using an external memory, Fig. 11, Par. [0232] The first apparatus 20 (receiver/encoder) receives the original image 105).

Regarding Claim 3, DINH discloses claim 1. DINH further discloses wherein the processing unit is further configured to scale received data from the buffer memory to a prescribed viewport resolution (Fig. 11, Par. [0165] The AI down-scaler 1124 may set the first DNN with the DNN setting information obtained for performing the AI down-scaling on the original image 105 to obtain the first image 115 of a certain resolution and/or a certain quality through the first DNN).

Regarding Claim 4, DINH discloses claim 1. DINH further discloses wherein the processing unit is further configured to simultaneously Par. [0270], because the first DNN 700 and the second DNN 300 are jointly trained (i.e. simultaneously) by sharing the quality loss information 830, the parameters of the first DNN 700 and the parameters of the second DNN 300 may be jointly optimized) compute a Peak Signal-to-Noise Ratio (PSNR) metric for the distorted frame with respect to the reference frame in parallel (Par. [0202] The quality loss information 830 may be determined based on a result of comparing the original training image 801 and the third training image 804, where the quality loss information 830 may include any one or any combination of a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value).

Regarding Claim 6, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to compute one or more perception-based video quality metrics (Par. [0202] The quality loss information 830 may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value).

Regarding Claim 7, DINH discloses claim 6. DINH further discloses wherein the one or more perception-based video quality metrics comprises a Structural Similarity Index Measure (SSIM), a Multi-Scale SSIM (MS-SSIM), a Visual Information Fidelity (VIF), a Video Multimethod Assessment Fusion (VMAF), and a Detail Loss Metric (DLM) (Par. [0202] The quality loss information 830 may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value, an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value).

Regarding Claim 8, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to simultaneously compute three video quality metrics in parallel (Par. [0202] The quality loss information 830 may include any one or any combination (i.e. simultaneously compute three video quality metrics) of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. human vision is a perception based video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value).

Regarding Claim 9, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to simultaneously compute a plurality of perception-based objective video quality metrics in parallel (Par. [0202] The quality loss information 830 may include any one or any combination (i.e. simultaneously compute plurality of video quality metrics) of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based objective video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value)).

Regarding Claim 10, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to compute a plurality of video quality metrics in parallel (Par. [0202] The quality loss information 830 may include any one or any combination (i.e. compute plurality of video quality metrics in parallel) of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based objective video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value)) in real time (Par. [0286], a current training image is input to the DNN 900). 

Regarding Claim 11, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to compute a plurality of video quality metrics for different viewport resolutions (Par. [0168] the AI down-scaler 612 may determine the down-scaling target (i.e. viewport resolutions) based on the compression ratio, the compression quality, or the like, which is pre-set or input from a user). 

Regarding Claim 12, DINH discloses claim 1. DINH further discloses wherein the computed perception-based video quality metric comprises a frame level score (Par. [0229], Table 1, Subjective Image Quality Score (Mbps) (VMAF), frame number), one or more block level scores, or both.

Regarding Claim 13, DINH discloses claim 1. DINH further discloses wherein the system comprises the application-specific integrated circuit (Par. [0087], the receiver 210 and the AI decoder 230 may be implemented through a dedicated processor or through a combination of software and general-purpose processor such as application processor (AP)).

Regarding Claim 14, DINH discloses claim 1. DINH further discloses wherein the system comprises a component of a video transcoding system (Par. [0193] Referring to FIG. 9, a first training image 802 is an image obtained by performing AI down-scaling on the original training image 80, the third training image 804 is an image obtained by performing AI up-scaling on the first training image 802, and then in Par. [0225] The training apparatus 1000 (i.e. a component) calculates the quality loss information 830 by comparing the original training image 801 and the third training image 804, in operation S875).

Method Claims 15 and 16 are drawn to the method having limitations similar to the system claimed in Claims 1 and 4, respectively, treated in the above rejections.  Therefore method Claims 15 and 16 correspond to system claims 1 and 4, respectively, and are rejected for the same reasons of anticipation as used above.

Claims 18 and 19 are drawn to a computer readable medium having limitations similar to the system claimed in Claims 1 and 4, respectively, treated in the above rejections.  Therefore computer readable medium claims 18 and 19 correspond to system Claims 1 and 4, respectively, and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DINH et al., (US 2020/0126263 A1), in view of Lim et al. (US 2019/0035047 A1) referred to as Lim hereinafter.
Regarding Claim 5, DINH discloses claim 1. While DINH discloses no reference video quality metric of the reference frame (DNN setting information FIG. 5, Par. [0130]), DINH does not specifically teach blurriness metric. Therefore, DINH fails to explicitly teach wherein the no reference video quality metric comprises a blurriness metric.
However, Lim teaches wherein the no reference video quality metric comprises a blurriness metric (Par. [0055], The image/video quality metric for an image can be indicative of or include an auto exposure stability metric, an image blurriness metric, a noise level metric, and/or a generic logistic image quality score).
References DINH and Lim are considered to be analogous art because they compute quality metrics. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a blurriness metric as suggested by Lim in the invention of DINH in order to compute the amount of camera motion during frame capture for an image capture device that is mobile or able to be worn caused by motion of the device (See Lim, Par. [0155]).

Method Claim 17 is drawn to the method having limitations similar to the system claimed in Claim 5 treated in the above rejections.  Therefore method Claim 17 corresponds to system claim 5 and are rejected for the same reasons of obviousness as used above.

Claim 20 is drawn to a non-transitory computer readable medium having limitations similar to the system claimed in Claim 5 treated in the above rejections.  Therefore non-transitory computer readable medium claim 20 corresponds to system Claim 5 and is rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425